Citation Nr: 1455152	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-07 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher







INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The case was before the Board in June 2014 when it was remanded for additional development.

The Board notes, as it did in June 2014, that in a May 2011 statement, the Veteran requested that his claim for service connection for a psychiatric disability other than PTSD be reopened.  The record reflects that the RO issued the Veteran VCAA notice with respect to his petition to reopen this claim.  However, the new claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.

The Board also notes, as it did in June 2014, that in a November 2010 statement, the Veteran asserted that he cannot work due to his PTSD. The issue of entitlement to a total disability evaluation based on individual unemployability, due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the AOJ.  The issue on appeal is not a claim for an increased rating related to his service-connected PTSD, thus, the TDIU claim cannot be considered part of the claim on appeal. See Rice v. Shinseki, 22 Vet.App. 447, 453 (2009) (holding "that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities"). Therefore, the Board does not have jurisdiction over it, and this issue is also referred to the AOJ for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.

REMAND

The June 2014 Board Remand directed the AOJ to request that the Veteran provide the names and addresses of any and all health care providers, VA or private, who have provided treatment for his claimed left eye disability.  After acquiring this information and obtaining any necessary authorization, the AOJ was to obtain and associate these records with the claims file.

The AOJ obtained the VA records and requested the private treatment information from the Veteran in a July 2014 letter.  The Veteran did not respond at that time; such was noted in a Supplemental Statement of the Case issued in October 2014.  Thereafter, in October 2014, the Veteran submitted correspondence indicating that he never received the July 2014 letter.  He reported private treatment providers dating back to about 2004, but did not provide the necessary authorization to obtain these records.  See correspondence marked as received November 6, 2014 in VBMS. 

The Board regrets any further delay in this case.  However, given the circumstances, the Board has no recourse but to again remand the case.  On remand, the Veteran should be provided with VA Form 21-4142, Authorization and Consent, to enable the RO to obtain his medical records the private medical providers he named in October 2014, and any other providers he indicates.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for residuals of a left injury since his discharge from service in 1970. 

In particular, request from the Veteran an authorization form for release of treatment records from the private medical providers named by the Veteran in October 2014.

After the Veteran has signed the appropriate releases, secure copies of the complete records of treatment or evaluation from all sources the Veteran identifies.  All attempts to procure records should be documented in the files.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review

2.  Then, undertake any other development deemed warranted. 

3. After the development requested above has been completed to the extent possible, review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



